DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
This Final Office Action is in response to Applicant’s Remarks/Amendments filed on 29 October, 2021. The amendments have been entered.

Disposition of Claims
Accordingly, claims 1-11, 13, and 17 remain pending.
Claims 12 and 14-16 have been cancelled.
Applicant’s amendments to claims 1, 7, 8, and 17 overcome the antecedent basis rejections under 35 U.S.C. 112(b) set forth within the Non-Final Office Action mailed don 30 July, 2021 (see pages 9-10), and therefore, are withdrawn.

Drawings
The drawings were received on 29 October, 2021.  These drawings are acceptable and entered, as the replacement drawings correct for the objections set forth in the Non-Final Office Action mailed on 30 July, 2021 (see page 2), without adding any new matter, and comply with 37 CFR 1.84 and 37 CFR 1.121(d).

Specification
Amendments to the specification were received on 29 October, 2021. The amendments are acceptable and entered, so as to remove the apparent special definition of “module” provided in the originally filed specification at paragraph 21 by deleting such paragraph in its entirety, and such amendments to not add new matter or raise any new issues under 35 U.S.C. 112(a), written description. As such, the Applicant has amended the claims to remove the terminology “module”, with regards to, at least, “HVAC”, and therefore, the claims are directed to the plain meaning of “HVAC”, consistent with the claim interpretation set forth within the Non-Final Office Action mailed on 30 July, 2021 (see page 4) and the originally filed specification.

Claim Interpretation
Applicant has clarified for the record, “seat heating element” is a conductive heater within a seat that is capable of providing conductive heating to the seat. The Examiner acknowledges that “seat heating element” is interpreted, in light of Applicant’s assertions and the disclosure of the present invention, to provide that “conductive heater” and “seat heating element” are the same structures, of which “seat heating element” merely is to provide application of the “conductive heater” to be within a seat of a vehicle not a separate structure of the “conductive heater”. See Applicant’s Amendments/Remarks at page 10, in addition to the specification at paragraphs 31 and 36. 
While “radiant heating device” is a structure which is capable of providing radiant heating, as asserted by the Applicant (see page 10 of Applicant’s Amendments/Remarks), and such structure “is implicitly and inherently disclosed in the art of motor vehicles”, the Examiner believes such The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure.” and “ If persons of ordinary skill in the art reading the specification understand the term to have a sufficiently definite meaning as the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function (e.g., "filters," "brakes," "clamp," "screwdriver," and "locks") 35 U.S.C. 112(f)  will not apply.” However, as acknowledged by the Applicant’s argument, any structure which provides radiant heating would, thereby, meet the structure of the claimed “radiant heating device”, of which does not provide that one having ordinary skill within the art would understand the words “radiant heating device” to have sufficient definite meaning as the name of the structure. More so, when read in light of the specification, “radiant heating device” is not recited, and there is not sufficient definite meaning of “device” which would lead one having ordinary skill within the art, when reading the specification, to understand that “device” has such sufficient definite meaning as the name for the structure. In view of this, “radiant heating device” meets the 3-prong analysis, so as to invoke necessary claim interpretation under 35 U.S.C. 112(f), as set forth within the Non-Final Office Action mailed on 30 July, 2021 (see pages 4-7). 

Claim Objections
Claims 1, 8, and 11 are objected to because of the following informalities:  
Claims 1, 8, and 11 have each been amended to include the recitation of a definition of a cabin heating demand defined as:
                
                    c
                    a
                    b
                    i
                    n
                     
                    h
                    e
                    a
                    t
                    i
                    n
                    g
                     
                    d
                    e
                    m
                    a
                    n
                    d
                    =
                     
                    
                        ∑
                        
                            
                                
                                    h
                                
                                
                                    i
                                
                            
                            
                                
                                    A
                                
                                
                                    i
                                
                            
                            (
                            
                                
                                    T
                                
                                
                                    S
                                    u
                                    r
                                    f
                                    a
                                    c
                                    e
                                     
                                    i
                                
                            
                            -
                            
                                
                                    T
                                
                                
                                    C
                                    o
                                    m
                                    f
                                    o
                                    r
                                    t
                                
                            
                        
                    
                    )
                
            
, however, the claim further recites, “wherein                         
                            
                                
                                    h
                                
                                
                                    i
                                
                            
                        
                     is a convection heat transfer coefficient for cabin interior surfaces,                         
                            
                                
                                    A
                                
                                
                                    i
                                
                            
                        
                     is a surface area for the cabin interior surfaces,                         
                            
                                
                                    T
                                
                                
                                    s
                                    u
                                    r
                                    f
                                    a
                                    c
                                    e
                                
                            
                        
                     is a calculated temperature for the cabin interior surfaces, and                         
                            
                                
                                    T
                                
                                
                                    c
                                    o
                                    m
                                    f
                                    o
                                    r
                                    t
                                
                            
                        
                     is a cabin interior comfort temperature”, which should be corrected for consistent terminology with regards to the calculated temperature for the cabin interior surfaces. It is evident based on the claims, in light of the specification (see paragraphs 33-34 of the originally filed specification), that                         
                            
                                
                                    T
                                
                                
                                    s
                                    u
                                    r
                                    f
                                    a
                                    c
                                    e
                                
                            
                        
                     and                         
                            
                                
                                    T
                                
                                
                                    s
                                    u
                                    r
                                    f
                                    a
                                    c
                                    e
                                     
                                    i
                                
                            
                        
                     are the same variables, such that the claims should each be amended to recite  - -wherein                         
                            
                                
                                    h
                                
                                
                                    i
                                
                            
                        
                     is a convection heat transfer coefficient for cabin interior surfaces,                         
                            
                                
                                    A
                                
                                
                                    i
                                
                            
                        
                     is  a surface area for the cabin interior surfaces,[[                         
                            
                                
                                    T
                                
                                
                                    s
                                    u
                                    r
                                    f
                                    a
                                    c
                                    e
                                
                            
                            ]
                            ]
                        
                                             
                            
                                
                                    T
                                
                                
                                    s
                                    u
                                    r
                                    f
                                    a
                                    c
                                    e
                                     
                                    i
                                
                            
                        
                     is a calculated temperature for the cabin interior surfaces, and                         
                            
                                
                                    T
                                
                                
                                    c
                                    o
                                    m
                                    f
                                    o
                                    r
                                    t
                                
                            
                        
                     is a cabin interior comfort temperature - -
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 13, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 11 recites, in amendment, “…wherein the controller controls the first heat exchange system to reduce the operating level of the first heat exchange system in response to the controller operating the second heat exchange system, third heat exchange system, and a cabin heating demand…”, which is considered to be new matter. As evident based on the specification, and originally filed claim 11, the controller is capable of calculating the cabin heating demand through “the cabin’s thermal environment and cabin occupants inputs” (par. 31 and 34 of the originally filed specification, in view of par. 12), and wherein adjustments to the cabin heating demand are med through operation of the various heat transfer device (pr. 37). However, the controller is not provided to operate a cabin heating demand, as claimed within new amendments in claim 11. Therefore, the subject matter presented in the claim amendments of claim 11, have not been described in the specification in such a way, as to reasonably convey to one having ordinary skill within the art, prior to the date the invention was effectively filed, that the inventor, or joint inventor, had possession of the claimed invention. In fact, operation of the first through third heat exchange systems/heat transfer devices, as evident through the specification, is based on the cabin heating demand, not by operating the cabin heating demand (par. 40-44 of the originally filed specification).  Therefore, for examination purposes, it is being construed that claim 11 is directed to wherein the controller controls the first heat exchange system to reduce the operating level of the first heat exchange system in response to the controller operating the second heat exchange system[[,]] and third heat exchange system, [[and]] based upon a cabin heating demand.
Claims 13 and 17 depend from rejected claim 11, and therefore, are rejected under 35 U.S.C. 112(a), further, due to dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11, 13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “radiant heating device”, recited in claims 8 and 10, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As noted in the Non-Final Office Action mailed on 30 July, 2021, “radiant heating device” is a structure intended to be used for radiant heating of a vehicle, but the specification fails to provide a nexus between the “radiant heating device” and structure, or examples of intended structure, that are to provide radiant heat transfer.  For examination purposes, it is being construed that the structure for “radiant heating device”, recited in claims 8 and 10, and the dependents thereof, is a radiant heater, such as described in originally filed claims 4 and 14 (see MPEP §2163.06 – III) or a radiant panel, such as described in originally filed specification at paragraph 36, but the Applicant is advised that there is no nexus between “radiant heating device” and any intended structure of such, or equivalents thereof, within the specification, as “radiant heating device” is not stated, so as to provide one having ordinary skill within the art that the words have sufficiently definite meaning within the skill of the art or that “device” has sufficiently definite meaning when read in light of the specification.
  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 9-10 depend from rejected claim 8, and therefore, are rejected under 35 U.S.C. 112(b), further, due to dependency.
Claim 11 recites, in amendment, “the operating level” in lines 15-16. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed the claim recites - -[[the]] an operating level - -.
Claims 13 and 17 depend from rejected claim 11, and therefore, are rejected under 35 U.S.C. 112(b), further, due to dependency.

Allowable Subject Matter
Claims 1-7 are allowable over the prior art.
Claims 8-11, 13, and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art, when considered as a whole, alone or in combination, does not reasonably disclose, teach, and/or suggest the claimed invention, in a manner to either anticipate or render obvious, absent impermissible hindsight reasoning, as characterized by the combination of elements set forth within the independent claims 1, 8, and 11, and the dependents thereof.
SAGOU (US 9,873,309 B2), MARANVILLE (US 2016/0214456 A1), and KAKADE (US 2018/0195911 A1 – published more than 1 year prior to the earliest priority/effective filing date of the present invention, and thereby, is available as prior art under 35 U.S.C. 102(a)(2)) provide similar systems of which incorporate auxiliary heating system which include non-convective type heat transfer devices, controlled in combination with HVAC systems of vehicle. More so, at least, KAKADE discloses a system of which includes calculating a heat transfer rate with regards to surfaces of the cabin, but the equation used to calculate such heat transfer rate (i.e., cabin heating demand) is different from the established cabin heating demand defined by independent claims 1, 8, and 11, in combination with the control and required structural elements defined by the claims. In addition, while the cabin heating demand, appears to be of the form of a convective heat transfer equation, generically provided as                                 
                                    Q
                                    =
                                    h
                                    A
                                    ∆
                                    T
                                
                            , it does not appear reasonable to those having ordinary skill within the art to specifically define the equation with h being specifically a convection heat transfer coefficient for the cabin interior surfaces, as h within the generic equation is the convective heat transfer coefficient as related to the amount of heat transferred between a moving bulk-fluid, liquid or gas, and a bounding surface, or the change in temperature being specifically a change in temperature between a calculated temperature for the cabin interior surfaces to the cabin interior comfort temperature, when in the generic equation the change in temperature is merely defined as the temperatures, or difference thereof, of two measuring points.  For this, it is believed that the claimed invention contains allowable subject matter.

RESPONSE TO ARGUMENTS
Rejections Under 35 U.S.C. § 112
Applicant, at least, argues against the claim interpretation of “seat heating element” and “radiant heating element” at pages 9-10. Examiner addresses such arguments in the Claim Interpretation section of this Final Office Action. 

Rejections Under 35 U.S.C. § 102
Applicant’s arguments, see pages 10-12, filed 29 October, 2021, with respect to claims 1-10 and 11-16 have been fully considered and are persuasive.  The rejection(s) of claims 1-10 and 11-16 has been withdrawn. 

Rejections Under 35 U.S.C. § 103
Applicant’s arguments, see page 13, filed 29 October, 2021, with respect to claims 1-10 and 11-16 have been fully considered and are persuasive.  The rejection(s) of claims 1-10 and 11-16 has been withdrawn. 

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        11/16/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763